On October 13, 1923, petitioner H.B. Lane appealed to this court for a writ of habeas corpus, alleging that he was unlawfully deprived of his liberty and confined in the county jail of Nowata county, Okla., by W.S. *Page 361 
Gillespie, sheriff of said county. For cause for issuance of the writ petitioner alleged that he was charged with the unlawful manufacture of intoxicating liquors in the county court of Nowata county, with an appearance bond fixed in the sum of $1,500; that on the 6th day of October, 1923, the October term of said county court adjourned without trying this petitioner, although said petitioner was confined in jail at said time.
Petitioner further alleges that said bond of $1,500 is excessive and that he cannot make bond in such sum, and asks this court to reduce the bond to the sum of $500.
Upon consideration of the petition this court reached the conclusion that it was without jurisdiction to grant the relief prayed for, and the writ was refused and the cause dismissed.